Citation Nr: 1101736	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to a left total knee arthroscopy 
performed on June 15, 2007.

2.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1951 to 
June 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
In a September 2008 rating decision, the RO denied compensation 
under 38 U.S.C.A. § 1151 for residuals of a total left knee 
arthroscopy.  In an April 2010 rating decision, the RO 
effectuated a March 25, 2010, Board decision that, in relevant 
part, granted service connection for bilateral hearing loss.  The 
Veteran has disagreed with the failure to grant a compensable 
disability rating for his now service-connected bilateral hearing 
loss.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for degenerative joint disease of the right knee, status post 
total knee arthroscopy, as secondary to disability resulting from 
the left total knee arthroscopy has been raised by the record 
(see June 2008 Statement in Support of Claim), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As for the Veteran's § 1151 claim, the Board finds that the 
evidence establishes that the Veteran underwent left total knee 
arthroscopy on June 15, 2007, at the VA Medical Center in Kansas 
City, Missouri.  However, the question remains as to whether 
there is an additional disability as a result of the medical and 
surgical care related to the left total knee arthropathy.  The 
Veteran contends that his knee is worse than before the surgery 
was performed and that he continues to have pain, numbness and 
cramping in the left leg as a result of the surgery.  

A review of the medical evidence shows that, post surgically, the 
Veteran appears to have done well although there is one treatment 
note from Orthopedic Surgery in October 2007 that notes the 
Veteran's complaints of muscle spasms down the left leg, numbness 
along the lateral aspect of the left leg and excessive swelling 
and pain on the medial aspect of the left leg.  There are also 
subsequent treatment records showing complaints of continuing 
pain in the left knee.  Thus, the Board finds that the question 
of an additional disability requires a medical opinion as the 
Veteran's complaints relating to his knee and what is shown in 
the VA treatment records are inconsistent.  A remand is necessary 
in order to obtain a medical examination to determine whether the 
Veteran has an additional disability as the result of or 
proximately caused by the left total knee arthroscopy performed 
on June 15, 2007, and, if so, to obtain an opinion as to whether 
such additional disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing medical and surgical 
treatment relating to the left total knee arthroscopy.

As for the Veteran's claim for an initial compensable disability 
rating for his now service-connected bilateral hearing loss, the 
Board notes that the effective date for the grant of service 
connection was established as July 16, 2004.  A review of the VA 
treatment records available shows that the Veteran was seen for 
an Audiology consult at the VA Medical Center in Kansas City, 
Missouri, in August 2004.  Although the audiologist's medical 
note is of record, the actual report of the audiometric testing 
is not in the claims file.  The Board finds the report of the 
audiometric testing is needed in order to adequately evaluate the 
Veteran's now service-connected bilateral hearing loss.  
Consequently, on remand, the report of the results of the 
audiometric testing should be obtained.  Said report should 
include all puretone threshold test results and speech 
discrimination test results.  The report should also indicate 
whether the Maryland CNC word list or another word list was used 
to determine the Veteran's speech discrimination scores.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA joints 
examination for evaluation of his left knee.  The 
claims file must be provided to and reviewed by the 
examiner, who must indicate in his/her report that 
said review has been accomplished.

Please review the claims file and, after examining 
the Veteran, furnish an opinion with respect to the 
following question(s):

(a) Does the Veteran have an additional disability 
of the left knee as a result of or proximately due 
to the total knee arthroscopy performed on June 15, 
2007?

(b) If an additional disability is found, did VA 
fail to exercise the degree of care that would be 
expected of a reasonable health-care provider in 
the evaluation and care regarding the Veteran's 
left knee disorder, status post total arthroscopy, 
including the surgery as well as postsurgical care 
(including all follow ups)?  In other words, is any 
additional left knee disability identified since 
the June 15, 2007, left total knee arthroscopy due 
to carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault 
on the part of the VA in delaying hospital care, or 
medical or surgical treatment?  

(c) If fault on VA's part is not shown, is the 
additional left knee disability an event that was 
not reasonably foreseeable?

Complete rationale for all opinions expressed 
should be provided.  

2.  Contact the VA Medical Center in Kansas City, 
Missouri, and request that it provide a copy of the 
actual report of the audiometric test conducted in 
August 2004.  It should be advised that such report 
should show-if such information is available-
puretone threshold test results and speech 
discrimination test results, and should 
specifically state-if such information is 
available-whether the Maryland CNC word list or 
another word list was used to determine speech 
discrimination scores.

3.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


